Citation Nr: 0510880	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  01-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for varicose veins of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in November 2000, wherein service connection for 
bilateral varicose veins, lower extremities was denied.  In 
April 2002 the veteran requested that his file be transferred 
to the St. Petersburg, Florida RO due to a recent move to Del 
Ray, Florida.  

The veteran indicated on his November 2001 VA Form 9 that he 
wished to testify at a BVA hearing.  In May 2002 
correspondence, he withdrew the hearing request.  This claim 
was previously before the Board in July 2003 at which time 
the Board remanded the claim for further development.  The 
requested development has been completed and the case has 
since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Varicose veins of the lower extremities were not 
exhibited during service and are not otherwise related to 
active duty.


CONCLUSION OF LAW

Varicose veins of the lower extremities were not incurred or 
aggravated in service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in March 2002 and December 2003, the RO 
advised the appellant of the enactment of the VCAA.  The 
appellant was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim, but that he must provide enough information so that VA 
could request any relevant records.  The veteran was advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The July 2001 statement of the case (SOC) and October 2004 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  They specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all available service medical 
records, private medical records, and VA medical records, as 
well as multiple VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that he entered service with mild 
varicose veins in his legs and that his varicose vein 
condition worsened during his two years of service.   Service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board finds that service connection for 
varicose veins, lower extremities, is not in order.  
Initially, the Board notes that there is evidence of current 
varicose veins of the legs.  However, there is no connection 
shown between the varicose veins and the veteran's military 
service.  While the veteran is service connected for a left 
varicocele, a varicose vein of the scrotum, there is nothing 
in the veteran's service medical records to indicate that the 
veteran suffered from varicose veins of the legs during 
service.  Nor do they indicate that he ever complained of, or 
was treated for, varicose veins of the legs during service.  
A VA examination in December 1953 was negative for 
varicosities in the lower extremities.   

A VA podiatry examination dated in January 2004 noted a 
history of foot and leg problems both prior to service, 
during service, and after service.  Physical examination 
revealed large varicose veins in both legs, down to the 
ankles and feet.  The examiner noted that it was as likely as 
not that the preexisting condition of the veteran's feet was 
aggravated by his military service, but the report refers to 
orthopedic difficulties and pes planus was service-connected 
in a subsequent rating action.  There was no suggestion in 
the examination report that varicose veins were related to 
the veteran's military service.  

The initial medical evidence in the record evidencing 
varicose veins of the lower extremities is dated nearly a 
half- century after the veteran was discharged from duty.  
Dr. Jardula, in an August report, indicates that the veteran 
suffers from "chronic pain and swelling along with 
difficulty in ambulating from these varicosities."  Dr. 
Jardula also opines in one sentence that the veteran has a 
"disability secondary to his vericose veins," and opines in 
a second sentence that the veteran's varicose veins are 
"secondary to service related injuries."  

Dr. Jardula's medical opinion is of little probative value.  
First, there is no record of injuries in service that caused 
varicosities.  Varicose veins were not observed in service 
and there was no report of injury to the legs in the service 
medical records that could be attributed to the onset of 
varicose veins.  The opinion does not comment on the service 
medical records or the VA examination report dated 
just a month after service discharge which noted that there 
were no varicose veins in the lower extremities.  The Court 
of Appeals for Veterans Claims (Court) has held, that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).        

Because the veteran's service medical records are negative 
for varicose veins of the legs and because there is no 
evidence of pertinent disability in service or for many years 
following service, the Board declines to obtain a medical 
nexus opinion.  While there is current evidence of varicose 
veins of the lower extremities, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings of the legs in 
service, the lack of any confirmation of varicose veins in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating varicose veins of the 
lower extremities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

In sum, the Board finds that there is no competent evidence 
in the record relating the veteran's current varicose veins 
disorder to military service.  There is no evidence of an 
injury to the legs in service or of treatment for varicose 
veins.  Nor does the evidence support a finding that service 
could have aggravated a pre-existing varicose vein condition.  
While the veteran alleges that his current varicose veins are 
related to service he is not competent to offer an opinion as 
to the etiology of his varicose vein disorder.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at  494.  Therefore, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for varicose veins of the 
lower extremities.




ORDER

Service connection for varicose veins, lower extremities, is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


